            Case 1:18-cr-00834-PAE Document 511 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        18-CR-834-9 (PAE)
                        -v-
                                                                             ORDER
 ANTHONY ELLISON,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

        On April 22, 2020, counsel for defendant Anthony Ellison filed a motion seeking

Ellison’s release from prison in light of the COVID-19 pandemic, following Ellison’s conviction

at trial and pending Ellison’s sentencing. Dkt. 473. On April 27, 2020, the Court issued an

opinion and order denying that motion. Dkt. 479. In that opinion, the Court explained that:

        The vicious conduct for which Ellison was convicted, his significant criminal
        history, his high-rank in Nine Trey, and his continued violence while incarcerated
        make clear that the danger to the community presented by [Ellison’s] release
        outweighs, substantially, the danger to himself presented by his incarceration at the
        MCC. Indeed, in the Court’s assessment, of the 20 or more defendants or former
        defendants who have applied to this Court for release on account of the pandemic,
        Ellison’s release would pose the single greatest danger to public safety.

Id. at 6.

        On June 24, 2020, the Court received a letter from Ellison seeking the same relief on

substantially similar grounds. See Dkt. 504. On June 29, 2020, counsel for Ellison submitted a

supplemental letter in support of Ellison’s renewed motion for bail pending sentencing.

Dkt. 506; see Dkt. 507. On July 1, 2020, the Government filed a letter in opposition. Dkt. 508.

        For the reasons set forth in the Court’s April 27, 2020 opinion, which the Court

incorporates here by reference in its entirety, the Court denies Ellison’s motion. As the

Government notes, the only difference between Ellison’s original motion and his renewed
         Case 1:18-cr-00834-PAE Document 511 Filed 07/02/20 Page 2 of 2



motion is that he has increased the proposed bond amount and the number of proposed

co-signers. But no amount of money or number of co-signers can assure the safety of the

community from Ellison, who, among other savage acts of violence, slashed open the face of

Mark Hobdy as part of an intra-gang dispute. See Dkt. 407 at 16–17 (describing evidence of

slashing); United States v. Mercedes, 254 F.3d 433, 436–37 (2d Cir. 2001); United States v.

Rodriguez, 950 F.2d 85, 89 (2d Cir. 1991) (“The existence of four cosigners and $10,000 cash

may assure the appearance of Rodriguez . . . but will not secure the safety of the community.”).

Ellison’s sentencing remains scheduled for July 23, 2020.

       The Clerk of Court is respectfully directed to terminate the motions pending at dockets

506 and 507.

       SO ORDERED.

                                                            PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: July 2, 2020
       New York, New York




                                                2
